 

 

 

STATE OF MARYLAND 7 IN THE
) CIRCUIT COURT
Vv. * FOR
* BALTIMORE CITY
GARY CLAYTON * Case No. 115124016
HR Rte
MOTION FOR FRANKS HEARING

Now comes the Defendant, Gary Clayton, by and through Staci L. Pipkin,
his atlorney, and hereby respectfully requests, pursuant to Franks v. Delaware,
438 U.S. 154 (1978), an evidentiary hearing to determine whether the search
warrant executed in the above-captioned matter is supported by probable cause,
once the false statements in said affidavit are set io one side. The specific
grounds in support of this motion are set forth below.

FACTUAL BACKGROUND

On April 8, 2015, Detective Jemell Rayam of the Baltimore Police
Department (Sequence # H740), applied for and was granted a search warrant for
the Defendant’s home at 663 Gutman Avenue, Apt. 2. As the basis for this search
warrant, Detective Rayam provided several facts in support of his application
which are summarized as follows: 1) that a confidential informant (CI-1), advised
him that Mr. Clayton was a narcotics distributor who was in possession of a gun:
2) that during the second week of April he observed Mr. Clayion hand an
unknown item to an unknowa person in the 1000 block of I Loffman Strcet; 3) that
on Apnil 8, 2015, CJ-1 told the detectives that Mr. Clayton would be carrying a

1

 

EXHIBIT

Z
 

 

weapon while he was driving around; 4) that based on that information,
Detectives stopped Mr. Clayton for a traffic offense and observed “numerous
green tops that go to vials that illegal narcotics are packed into;” and finally that
5) based on this information, Det. Rayam then went to the Defendant’s home and
knocked on the door to “further investigate and speak with [Mr.} Kimberly
Demory.” He alleges in his search warrant that after Ms. Demory answered the
door, “Mr. Gary Clayton then started screaming to don’t let the police in and shut
the door and became irrational. Ms. Demory then stated that she was going to call
911 at which time Det. Rayam was able to observe white powdery substance
suspected cocaine along with green top vials on the living room table from
outside the apartment door. Ms. Demory attempted to close the door and Det.
Rayam then observed Ms. Demory take the glass with the suspected cocaine and
green top vials and shove it under the couch. Det. Rayam and Det. Clewell then
entered 663 Gutman Ave, Apt.2, Baltimore, MD 21218 and detained Ms.

Demory.” (Defendant’s Exhibit 1, Page 8).

Following a search of the apartment, the Defendant was arrested and
charged with possession with intent to distribute heroin and cocaine, possession of
a firearm by a prohibited person, and other related offenses. Specifically alleged
to have been recovered in the living room was “one black plastic bag containing
(1) plastic bag containing (25) green top vials containing white substance
suspected cocaine (1) plastic bag containing (25) green top vials containing while

substance suspected cocaine.” (Defendant’s Lixhibit 2).
 

 

During her investigation of the charges against the Defendant, undersigned
counsel had an opportunity to interview Ms. Kimberly Demory. In the course of
said interview, Ms. Demory advised that the events surrounding the entry to her
home unfolded in a very different manner than the officers alleged in the Warrant.
At no time did 1 show the warrant to Ms. Demory nor tell her what the officers
alleged. She indicated that she opened the door believing that it was the
Defendant, Mr, Gary Clayton, and that when she did, she was met by an officer
who seems to fit the description of Detective Rayam. She indicated that she heard
Mr. Clayton yelling that the police did not have a search warrant and not to let
them in. She indicated that because they were in plain clothes, she picked up the
phone to call 911 (in order to confirm their identity as police officers), and that at
that time, Detective Rayam produced a handgun and placed it to her head, told her
to stop calling 911, and then forced his way into the apartment, Ms. Demory
suffers from severe asthma. She indicated to counsel that these actions caused her
to begin having an asthma attack, and that at some point, the officers called for a
medic to respond to her home. While this was happening, one officer began
searching her home while she and Mr. Clayton were handcuffed and detained and

made to sit on the couch in the living room,

When asked about the allegation of controlled dangerous substances being
in plain view on the living room table, she denied that there was anything in plain
view, Interestingly, there is no mention of glass, loose white powdery substances,
Or green top vials mentioned in the statement of probable cause, the offense

Teports, or the evidence contro! submission sheets. The only reference to
3
 

 

 

controlled dangerous substances recovered in the living room indicates that any
narcotics in the living roam were conccaled within a black plastic bag. (See
attached Defendant’s Exhibit 2, the Statement of Probable Cause}. Furthermore.
according to the Evidence Control Submission teporis. there is no reference to the
supposed green tops which were observed during the initial traffic stop.
FRANKS V. DELAWARE

Generally, “[i]n assessing probable cause for the issuance of a warrant, a

reviewing court is ordinarily confined to the averments contained in the four

corners of an affidavit.” Holland v. State, 154 Md.App. 351, 386 (2003).

 

However, in Franks v. Delaware, 438 U.S. 154 (1978), the Supreme Court carved
out an exception to the “four comers” review of a warrant. Specifically, in

Franks. the Court wrate:

Where the defendant makes a substantial preliminary
showing that a false staternent knowingly and
intentionally, or with reckless disregard for the mith,
was included by the affiant in the warrant affidavit,

and if the allegedly false statement is necessary to

the finding of probable cause, the Fourth Amendment
requires that a hearing be held at the defendant’s
request. In the event that at that hearing the

allegation of perjury or reckless disregard is established
by the defendant by a preponderance of the evidence,
and, with the affidavit’s false material set to one side,
the affidavit’s remaining content is insufficient to establish
probable cause, the search warrant must be voided and
the fruits of the search excluded to the same extent as if
probable cause was lacking on the fact of the affidavit.

Id. at 155-56.
i

 

    

  

Subsequently, in

 

McDonald v. State, 347 Md. 452, 471-72 n. 11 (1997),

 

our Court of Appeals mapped out the process attendant to a Franks hearing,

explaining:
Franks v. Delaware set out a procedure, requiring a detailed
proffer from the defense before the defendant is even
entitled to a hearing to go behind the four comer of the
warrant. Under Franks, when a defendant makes a
substantial preliminary showing that the affiant intentionally
or recklessly included false statements in the supporting
affidavit for a search warrant, and that the affidavit without
the false statement is insufficient to support a finding of
probable cause, the defendant is then entitled to a hearing
on the matter. The burden is on the defendant to establish
knowing or reckless falsity by a preponderance of the
evidence before the evidence will be suppressed.

If the threshold burden of a substantial preliminary showing of an
intentional or recklessly included false statement in the warrant affidavit is
established by a preponderance of the evidence, the court then conducts “an
evidentiary taint hearing.” Holland, 154 Md. App. at 389. At this stage, the court
“must determine whether probable cause would exist based on the affidavit if the
information improperly included were excised or, converse! y, whether probable
cause remains if the omitted information were deemed included. Jf probable
cause would no longer exist, then the search warrant will be invalidated and the
evidence obtained pursuant to the warrant will be suppressed.” Id. at 389.

As applied in this case, the testimony of Ms. Demary, which she is
prepared to give under oath, to the effect that the detectives were never at her
apartment door in order to see anything in plain view, that there was in fact no

contraband in plain view, coupled with the fact that the State’s own disclosure

regarding Detective Rayam’s veracity, certainly establishes by a preponderance of
5
 

the evidence the requisite substantial preliminary showing that the affidavit here
intentionally or recklessly included false statements, and therefore permits the
court, in its review of the warrant here at issue, to go outside the four comers of
the search warrant affidavit. Upon doing so, the only conclusion to arrive at is the
remainder of the affidavit contents, i.e., the information supplied by “C]-1” and
observations of one possible transaction with an unknown person of an unknown
item, would not, standing alone, suffice to establish probable cause, thus requiring
that the warrant be invalidated and the evidence obtained pursuant to the warrant

be suppressed.

  

aci'L. Ripkin, Esq.

JACK B. RUBIN, P.A.
1300 Court Square Building
200 E. Lexington Street
Baltimore, Maryland 21202
(410) 727-8710

Attomey for Defendant

CERTIFICATE OF SERVICE
1 HEREBY CERTIFY that on this 12 day of November 201 5, a copy of

the foregoing Motion for Franks Hearing was delivered via e-mail to Kent Grasso,

Esquire, Assistant State’s Attomey for Baltimore City.

 
